Citation Nr: 0530259	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-22 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  He died in April 1999 at the age of 51.  The appellant 
is his former spouse and mother of the veteran's then-minor 
children.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or so rated for a period of not less than 
5 years from the date of his discharge or other release from 
active duty.

2.  There is no allegation of clear and unmistakable error 
(CUE) in the veteran's life time as to any rating decision 
regarding the evaluation of service-connected disabilities 
and effective dates.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 
38 U.S.C.A. § 1318, based on actual receipt of, or 
entitlement to receive, or hypothetical entitlement to 
receive, a total compensation rating for service-connected 
disability for at least 10 years preceding death, are not 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in April 1999.  The cause of death was 
listed as pancreatic cancer.  The appellant, the veteran's 
former spouse and mother of the veteran's then-minor 
children, filed the current claim in May 1999.

The Board notes that the veteran had been assigned a total 
disability rating prior to his death, which was interpreted 
to include a claim for benefits under the provisions of 
38 U.S.C.A. § 1318, although the veteran was not rated 
totally disabled for the statutory period; however, a 
temporary stay on the adjudication of § 1318 claims was in 
effect.  

Pursuant to a decision by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in August 2001 
finding that regulations regarding "hypothetical 
entitlement" to DIC were inconsistent and ordering a stay, 
VA suspended adjudication of all claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the veteran was not rated 
totally disabled for a continuous period of at least ten 
years prior to death.  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  

Subsequent to additional rule-making by VA, the Federal 
Circuit revised the stay order, and directed VA to process 
all DIC claims except for claims under 38 U.S.C.A. 
§§ 1311(a)2, 1318, where a survivor seeks to reopen a claim 
on the grounds of new and material evidence.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
As such, the temporary stay on the adjudication of affected 
38 U.S.C. §§ 1311(a)(2) and 1318 claims was lifted, except 
where a survivor seeks to reopen a claim that was finally 
decided during the veteran's lifetime on the grounds of new 
and material evidence.  

In this case, there is no basis to conclude that the 
appellant has submitted evidence that may be construed as an 
attempt to reopen a finally decided claim.  Therefore, the 
Board finds the stay as to this § 1318 claim has been lifted 
and the claim is ready for appellate consideration.

The relevant laws and regulations provide that benefits are 
paid to a deceased veteran's surviving spouse or children in 
the same manner as if the veteran's death is service 
connected when the veteran's death was not caused by his or 
her own willful misconduct, and the veteran at the time of 
death was in receipt of, or for any reason was not in receipt 
of but would have been entitled to receive, compensation for 
a service-connected disablement that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2005).

"Entitled to receive" means that at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the veteran 
had applied for compensation but had not received total 
disability compensation due solely to CUE in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(b) (2005).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  

Allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, the VA's breach of 
its duty to assist cannot form a basis for a claim of CUE.  
See 38 U.S.C.A. § 5109A (2002); 38 C.F.R. § 3.105(a) (2005); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Baldwin 
v. West, 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

In cases where the schedular rating is less than 100 percent, 
total disability ratings may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).

Records show that during his lifetime the veteran was granted 
a 100 percent total disability rating for post traumatic 
stress disorder (PTSD) effective from July 1997.  The death 
certificate shows he died in April 1999, and his total rating 
had not, in fact, been in place for a period of 10 or more 
years.  

Further, since the veteran was discharged from active duty in 
1970, the 5-year rule does not apply.  In addition, at the 
time of his death, the veteran had not applied for an earlier 
effective date regarding his total disability rating.  
Moreover, there is no allegation of CUE regarding any rating 
decision as to the service-connected disability.

Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  
At the time of his death the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death or 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty.  Thus, 
the basic threshold criteria for establishing entitlement to 
benefits under 38 U.S.C.A. § 1318 are not met.  As such, the 
claim is denied as a matter of law.

As the claim was filed prior to January 2000, the Board will 
also consider a hypothetical analysis.  See Rodriquez v. 
Nicholson, 19 Vet. App. 275 (2005).  That is, the threshold 
issue is whether the veteran was hypothetically entitled to a 
100 percent disability rating for the 10 years prior to his 
death.  

Under the PTSD regulations in effect at the time, a 100 
percent evaluation required that attitudes of all contacts 
except the most intimate be so adversely affected as to 
result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; and that the individual was thereby demonstrably 
unable to obtain or retain employment.  It had also been 
recognized that each criteria for a 100 percent rating under 
38 C.F.R. § 4.132 was independent.  Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

The evidence shows that the veteran was hospitalized in March 
1989 for complaints of depression and severe temper since his 
separation from his wife several months previously.  This 
evidence is most relevant to assess the veteran's mental 
status 10 years prior to his death (in April 1999).  At the 
time of hospitalization, he was cooperative, with decreased 
psychomotor activity, and a blunted affect.  His answers were 
relevant, thoughts were well-focused, and he denied 
hallucinations or delusions.  He was oriented in all three 
spheres, but lacked insight and had a severe judgment 
impairment.  

The examiner noted that the veteran had become dependent on 
his wife and had not been able to accept her leaving.  He was 
treated with medication and improved almost immediately.  He 
became involved with a female patient and requested discharge 
after one week.  The final diagnoses included adjustment 
disorder with depressed mood and PTSD, by history.

After a review of the evidence, the Board finds that the 
veteran was not entitled to a hypothetical 100 percent 
disability rating 10 years prior to his death, 
notwithstanding his March 1989 hospitalization.  Of note, the 
veteran's psychiatric status during the hospitalization did 
not show that he experienced totally incapacitating 
psychoneurotic symptoms; rather, he was alert and oriented, 
cooperative, and his thoughts were focused and relevant.  
Moreover, he did not show gross repudiation of reality as 
shown by his ability to interact with the staff and another 
patient.

Further, the veteran's apparent relationship with a female 
patient does not support a finding that he was totally 
incapacitated due to "psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior."  Finally, the evidence does not show that he was 
demonstrably unable to obtain or retain employment due to his 
psychiatric disorder at that time.  

Therefore, although he was in receipt of a 100 percent 
disability rating at the time of his death, the veteran has 
not been shown to have been hypothetically entitled to a 100 
percent disability rating for the 10 years prior to his 
death.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his or 
her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The appellant was 
notified of the VCAA as it applies to her present appeal by 
correspondence dated in February 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in February 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SOCs) was provided to the appellant in 
November 2004.  The appellant has been provided every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

The VCAA notice letter provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claim.  
There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SOCs, she was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the November 2004 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, the Board has reviewed multiple VA outpatient 
treatment records and VA examinations regarding the veteran's 
PTSD disability prior to his death.  The available medical 
evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


